Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 2 and 4-7:  The closest prior art being Abbott-Glazier ‘058 and Phan ‘216 did not teach or suggest a drinking straw as claimed by the applicant, specifically a drinking straw comprising a first part comprises a manual manipulation feature, the manual manipulation feature comprising a protrusion extending radially outward, wherein the protrusion comprises indentations to receive fingertips and is configured to be pinched between a thumb and opposing finger of a user; and a second part comprises a cross sectional shape comprising a closed surface defining an interior volume with an open side and at least one open end, wherein the first part is configured to be accepted into the interior volume and the manual manipulation feature of the first part is configured to extend through at least one of the open side and open end, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 8-11:  The closest prior art being Abbott-Glazier ‘058 and Phan ‘216 did not teach or suggest a separable drinking straw as claimed by the applicant, specifically a separable drinking straw comprising a first part comprising a manual manipulation feature, the manual manipulation feature comprising a protrusion extending radially outward, wherein the protrusion comprises indentations to receive fingertips and is configured to be pinched between a thumb and opposing finger of a user; and wherein the first part comprises longitudinal edges and the second part comprises grooves on an interior surface of the second part, wherein the longitudinal edges of the first part engage with the grooves of the second part, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 12-20:  The closest prior art being Abbott-Glazier ‘058 and Phan ‘216 did not teach or suggest a tube as claimed by the applicant, specifically a tube comprising a first part comprising a manual manipulation feature, the manual manipulation feature comprising a protrusion extending radially outward, wherein the protrusion comprises indentations to receive fingertips and is configured to be pinched between a thumb and opposing finger of a user; a second part, wherein at least a portion of the first part is configured to slide within the second part; and wherein the tube is configured to separate along its length into the first part and second part, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752